Citation Nr: 1113536	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 5, 1994, for the grant of service connection for schizophrenic disorder, undifferentiated type.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Records show that the Veteran was scheduled to attend a Board video conference hearing in June 2010 pursuant to his February 2008 request for such a hearing, but he did not report to the hearing as scheduled.

In August 2010, on VA Form 119, the Veteran indicated his desire to reopen a claim for service connection for residuals of gonorrhea.  This claim was previously denied by Board in March 2008.  Although raised in the record, this issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The issue of entitlement to an effective date earlier than December 5, 1994, for the grant of service connection for schizophrenic disorder (schizophrenia), undifferentiated type, was most recently denied by the Board in a March 2005 decision; this decision is final.  

2.  In November 2006, VA received a statement from the Veteran which is construed as a freestanding claim for an effective date earlier than December 5, 1994, for the grant of service connection for schizophrenic disorder, undifferentiated type.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 5, 1994, for the grant of service connection for schizophrenic disorder, undifferentiated type, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010); Rudd v. Nicholson 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002); 38 C.F.R. § 3.159(b) (2010).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

In this case, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issue addressed in this decision.  As set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  

II. Analysis

The Veteran seeks an effective date earlier than December 5, 1994, for the award of service connection for schizophrenic disorder, undifferentiated type.  The Board has carefully considered the Veteran's contentions, but finds that they do not provide a basis upon which to award an earlier effective date.  A summary of the pertinent facts is outlined below.

In October 1979, the Veteran filed an initial claim for service connection for a nervous condition.  In February 1980, the RO denied service connection for a nervous disorder, to include schizophrenia, undifferentiated type, and the Veteran appealed this denial to the Board.  In a decision dated in July 1983, the Board 

similarly denied service connection for a psychiatric disability, and found that there was no clear and unmistakable error in the February 1980 rating decision denying service connection for schizophrenia.  

Thereafter, in April 1989, the Veteran filed a substantive appeal (VA Form 1-9) which the RO construed as a claim to reopen service connection for schizophrenia, undifferentiated type.  The RO denied this claim in July 1989.  In a subsequent Board decision in July 1990 regarding an appeal of another issue, the Board noted that an appeal of the RO's July 1989 denial of the claim to reopen service connection for a psychiatric disorder had not been initiated and therefore was not on appeal.  Thereafter, on December 5, 1994, the RO received records from the Veteran and his representative indicating the Veteran's intent to reopen the claim for a "mental problem", namely schizophrenia.  

In October 1995, the RO reopened the Veteran's claim for service connection for schizophrenia, and denied the claim on the merits.  The Veteran appealed this decision to the Board, and in September 1996, the Board granted service connection for schizophrenia.  The RO effectuated this decision in September 1996 by granting service connection for schizophrenia and assigning a 100 percent rating effective December 5, 1994.  The Veteran appealed the effective date of the grant to the Board and in December 1999, the Board denied an effective date earlier than December 5, 1994.  The appellant, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2002 Memorandum Decision, the Court vacated the Board's December 1999 decision and remanded for adjudication of the issue.  In August 2003, the Board readjudicated the issue and again denied an effective date earlier than December 5, 1994, for the grant of service connection for schizophrenia.  The appellant appealed this decision to the Court and per a Joint Motion for Remand filed by the parties and a Court Order in November 2004, the August 2003 Board decision was vacated and the matter again remanded for readjudication.  In March 2005, the Board readjudicated the issue of entitlement to an effective date earlier than December 5, 1994, for the grant of service connection for schizophrenia and denied the claim.  

In November 2006, the RO received correspondence from the Veteran stating that he was claiming a 100 percent disability rating "from the day after getting out of service".

Under 38 U.S.C.A. § 7104(b) and 38 C.F.R. §§ 20.1100(a), Board decisions on the merits are final, and subsume prior rating decisions on that same matter, in the absence of clear and unmistakable error (CUE).  See also U.S.C.A. § 7111; 38 C.F.R. §§  3.105(a), 20.1104.

Moreover, the Court has held once a decision assigning an effective date has become final (as is the case here), a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  Accordingly, in light of the finality of the March 2005 Board decision, the Veteran's subsequent claim in November 2006 for an earlier effective date for the grant of service connection for schizophrenic disorder, undifferentiated type, and assignment of a 100 percent rating, can only be construed as a freestanding claim, a claim which VA has no authority to adjudicate.  Id.

Furthermore, none of the Veteran's statements contain specific allegations of error in fact or law in the March 2005 Board decision, as required to allege CUE.  38 U.S.C.A. § 7111; 38 C.F.R. § 3.105(a).  Thus, while the Board expresses no opinion on the eventual success of such a motion, such a motion is not presently before the Board.  

In summary, under the undisputed facts of this case, there is no legal entitlement to an effective date earlier than December 5, 1994, for the grant of service connection for schizophrenic disorder, undifferentiated type.  Based on the procedural history of this case, the Board has no alternative but to deny the appeal without prejudice to the Veteran filing a CUE motion.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).



ORDER

The claim of entitlement to an effective date earlier than December 5, 1994, for the grant of service connection for schizophrenic disorder, undifferentiated type, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


